Citation Nr: 1741167	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for posttraumatic Stress Disorder (PTSD).  

4.  Entitlement to a rating in excess of 40 percent for diabetic retinopathy from March 12, 2013. 

5.  Entitlement to a separate compensable rating for diabetic retinopathy as secondary to service connected diabetes mellitus prior to March 12, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to January 1968.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Regarding the claim for increase for retinopathy, in the May 2012 decision, the RO initially denied a compensable rating.  Subsequently, in an August 2016 decision the RO granted a rating of 40 percent for retinopathy effective March 12, 2013, the date the Veteran's claim for increase was received.  The Veteran was advised of the grant of the increased rating but he has not expressed satisfaction with it or withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Office.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  Prior to March 12, 2013, the Veteran's service-connected bilateral retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes.  

3.  From March 12, 2013, the Veteran's diabetic retinopathy did cause at least vision in one eye to be correctable to 15/200 when vision in the other eye is correctable to 20/70; vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or  anatomical loss of one eye and vision in the other eye is correctable to 20/40.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a compensable rating for retinopathy prior to March 12, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6066.

3.  The criteria for a rating in excess of 40 percent for diabetic retinopathy from March 12, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7 (2016), 38 C.F.R. § 4.84a , Diagnostic Codes 6061-6080.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in October 2011.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 
The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  PTSD 

A.  Law and Regulations 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). 
In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Factual Background 

The service medical records are negative for any complaints, findings, or diagnosis of PTSD.

In a March 2006 Statement in Support of Claim for PTSD, the Veteran reported that he experienced reoccurring nightmares of being overrun by North Vietnamese army (NVA) at Fire Support Base and that he thought time would take care of it but he still experienced nightmares.  

At a May 2006 VA Initial Evaluation for PTSD examination, the Veteran reported that his military occupational specialty (MOS) in service was infantryman and that he was involved in search and destroy operations, ambushes, reconnaissance, and road security.  The Veteran indicated that his worst memory in service was when his unit was overrun by numerous North Vietnamese soldiers.  The Veteran noted that he did not receive any mental health treatment.  The Veteran noted that he did not have any difficulty falling or staying asleep.  The examiner reported that the Veteran was neatly dressed, grooming and hygiene were good.  The examiner indicated that the Veteran did not have any homicidal or suicidal ideations.  

The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that the Veteran likely had some readjustment difficulties upon his return to the United States from Vietnam, but adjusted since then.  The examiner noted that the Veteran's residual symptoms did not rise to the level of a diagnosable condition.  The examiner reported that the Veteran did not exhibit sufficient symptoms of reenactment, avoidance, or autonomic hyperarousal for a diagnosis of PTSD at that time.  A GAF score of 75 was assigned.  

In a September 2010 Statement in Support of Claim, the Veteran reported that he was diagnosed with PTSD.  

In a September 2010 Mental Health Treatment Note, the examiner reported that the diagnosis and problems treated this visit was to rule out PTSD.  The examiner indicated that the Veteran wanted to reapply for compensation and pension for PTSD and that Veteran had a negative PTSD examination in May 2006.  

At an October 2011 VA Initial Evaluation for PTSD examination, the Veteran reported that he continued to get along well with his wife and family, attended church where he was a trustee, enjoyed occasional trips with his wife, and socialized with friends.  The examiner noted that the Veteran had been previously evaluated for PTSD on three separate occasions by three separate examiners.  All three examiners agreed that the Veteran did meet the stressor criteria for PTSD by virtue of heavy, prolonged, direct combat experienced in Vietnam and painful memories and nightmares associated with combat over the past forty years since combat exposure.  However, the examiners found that the Veteran not meet the criteria for PTSD as there was no specific impairment of social and vocational functioning attributed to this intermittent symptoms.  The October 2011 examiner also reported that the Veteran's symptoms did not meet the criteria for PTSD and the examiner did not diagnose the Veteran with PTSD.  

In an October 2011 Statement in Support of Claim for PTSD, the Veteran reported that his stressful incident was a major battle on New Year's Day and fellow solider, J.C. "walked into a gun fight and killed," in service. 

The record contains July 2010, January 2011 and October 2015 Nursing Ambulatory Care Notes that reflect that the Veteran's PTSD screening was negative. 

C.  Analysis 

The Veteran asserts that he is entitled to service connection for PTSD due to events that occurred while he was serving in Vietnam.  He stated that the stressor event was when his unit was overrun by North Vietnamese soldiers.  

As supported by the Veteran's service personnel records, the Veteran's stressor is conceded.  His MOS was infantryman and that he was involved in search and destroy operations, ambushes, reconnaissance, and road security.  

The Board finds, however, that the evidence of record supports a finding that there is no PTSD diagnosis.  Such a diagnosis is a critical element in establishing entitlement to service connection for PTSD.  

The service medical records are negative for any complaints, findings, or diagnosis of PTSD.

The July 2010, January 2011 and October 2015 VA Treatment Notes reflect that the Veteran's PTSD screenings were negative.  The May 2006 and October 2011 VA examination reports found no PTSD diagnosis.  The examiners were unanimous in finding that the Veteran did not have PTSD.  The 2006 examiner found that the Veteran did not have PTSD because re-experiencing and avoidance symptoms were largely absent; therefore, he did not meet the DSM-IV criteria for PTSD.  The 2011 examiner concluded there was no current diagnosis of PTSD.  

Although the Veteran has stated that he has PTSD that is related to his conceded in-service stressors, the Board finds that his testimony in this regard is not competent.  Although he is competent to report psychiatric symptoms and their onset, he is not competent to report whether those particular psychiatric symptoms constitute a particular psychiatric disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Such a differentiation is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required as it is a complex psychiatric determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record, including outpatient treatment records and the VA examination reports does not show that the Veteran has been diagnosed with PTSD due to a corroborated in-service stressor event, the Board finds that service connection for PTSD is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a diagnosis of PTSD for which service connection can be granted.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Retinopathy

A.  Law and Regulations 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time the Veteran was granted entitlement to service connection for retinopathy, he was assigned a noncompensable rating.  However, since the July 2002 rating decision which granted entitlement to service connection for retinopathy, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543  (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79.  These changes took effect on December 10, 2008.  Because the VA regulations were revised before the Veteran filed his claim for an increased rating in March 2010, the Board will consider his claim under the revised regulations. 

Under the new rating criteria, visual impairment is rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function. 38 C.F.R. § 4.79. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066. 

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 30 percent rating is warranted (1) when vision in both eyes is only correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79 , Diagnostic Codes 6063, 6064, 6065, 6066.

B.  Factual Background 

At a June 2010 VA Eye Examination, the Veteran reported floaters.  On physical examination, his best corrected distance vision was 20/25 bilaterally, and his best corrected near vision was 20/20, bilaterally.  The Veteran's visual field was normal, bilaterally, and diplopia was not present.  The examiner diagnosed the Veteran with mild nonproliferative diabetic retinopathy secondary to diabetes.  

At a March 2012 Springfield Eye Consultants Eye Examination, the Veteran reported that his eye floaters were gone.  

On a December 2014 VA Optometry Clinic Note, the Veteran reported seeing more dots.  On physical examination, his best corrected distance vision was 20/25 in the right eye and 20/50 in the left eye.  

At a January 2015 VA Eye Conditions examination, the Veteran reported no visual symptoms or visual incapacitation.  On physical examination, his best corrected distance vision was 20/40 in the right eye and 20/70 in the left eye.  The Veteran's visual field was normal, bilaterally, and diplopia was not present.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  The examiner reported that the Veteran had a history of tractional retinal detachment and diabetic retinopathy which can contribute to epiretinal membrane and vitreous traction causing 20/70 acuity.  The examiner diagnosed the Veteran with proliferative diabetic retinopathy with tractional retinal detachments, bilaterally.  

Compensable Rating Prior to March 12, 2013.

The Veteran has asserted that a non-compensable rating should be assigned prior to March 12, 2013 for diabetic retinopathy as secondary to service connected diabetes mellitus.  
By way of procedural background, the Veteran filed an original claim for service connection for Diabetes Mellitus II in January 24, 2002.  A July 9, 2002 rating decision granted service connection for mild nonproliferative diabetic retinopathy at zero percent from July 9, 2001.  The Veteran filed a claim for an increase rating for his retinopathy in January 2006.  In a June 2006 Rating Decision, the RO denied the claim for an increased rating for retinopathy.  The Veteran filed a claim for an increase rating for his retinopathy in March 2010.  In a March 2012 rating decision, the RO denied the claim for an increased rating for retinopathy.  In March 2013, the Veteran filed a claim for an increased rating for retinopathy.  In an August 2016 rating decision, the RO granted a separate increased rating for retinopathy at 40 percent, effective March 12, 2013, the date the RO received a statement from the Veteran indicating that his condition had worsened.  

The Veteran's diabetic retinopathy has been assigned a non-compensable (zero percent) rating from July 9, 2001 and a 40 percent rating from March 12, 2013. 

The Board notes that the claim is entitlement a non-compensable rating should be assigned prior to March 12, 2013 for diabetic retinopathy as secondary to service connected diabetes mellitus.  However, the Veteran was already assigned a non-compensable (zero percent) rating from July 9, 2001  Therefore, the Board will construe the claim as entitlement to a compensable rating prior to March 12, 2013 for diabetic retinopathy as secondary to service connected diabetes mellitus 

The Veteran's diabetic retinopathy is rated under 38 C.F.R. § 4.84a, DC 6006-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability.  Impairment of visual acuity, under Diagnostic Code 6066 is a residual condition. 

The rating criteria contemplating diseases of the eye direct the rater to rate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6009.  The evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his diabetic retinopathy during the rating period; and the rating criteria pertaining to such are thus not for application in the present appeal.  Id.  

In addition, there is no evidence of tuberculosis, retinal scars, neoplasms, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, lids, or lashes, lacrimal apparatus disorders, aphakia, paralysis, or keratoconus.  Thus, the rating criteria contemplating such disabilities are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6010, 6011, 6014-6026, 6030, 6032, and 6035.

The Board also notes that the Veteran has not been diagnosed with glaucoma with associated impairment of visual fields, cataracts, or pterygium.  See 38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6027, and 6036. 

The evidence also does not show anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, and/or no more than light perception in one eye during the rating period.  Therefore, the rating criteria contemplating impairment of central visual acuity for such conditions are not for application.  38 C.F.R. § 4.79 , Diagnostic Codes 6061-6064.  Furthermore, Diagnostic Code 6065, contemplating impairment of central visual acuity with vision in one eye at 5/200, is not applicable, as there is no evidence that the Veteran had such limitation in either eye during the rating period.  38 C.F.R. § 4.79 , Diagnostic Code 6065.

Diagnostic Codes 6066, which contemplates impairment of central visual acuity with vision in one eye at 10/200 or better and impairment of visual fields are the most appropriate rating criterion in the present appeal. 

Central visual acuity is to be rated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (b).  Under Diagnostic Code 6066, a 10 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 20/100 in one eye and 20/40 in the other eye; (2) 20/70 in one eye and 20/40 in the other eye; (3) 20/50 in one eye and 20/40 in the other eye; or (4) 20/50 in both eyes.  A 20 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 15/200 in one eye and 20/40 in the other eye; (2) 20/200 in one eye and 20/40 in the other eye; (3) 20/100 in one eye and 20/50 in the other eye; or (4) 20/70 in one eye and 20/50 in the other eye.  Id.  Higher ratings are provided under Diagnostic Code 6066 for higher levels of impairment of central visual acuity up to a maximum 90 percent rating when vision is 10/200 in both eyes.  Id.

VA examination records from June 2010 show his best corrected distance vision was 20/25 bilaterally, and his best corrected near vision was 20/20, bilaterally.  

Based on the evidence of record, the Board finds that a compensable rating for retinopathy is not warranted.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  The Veteran's vision did not reach the level of corrected visual acuity necessary for a 10 percent evaluation at that time.  Therefore, the Board agrees that a noncompensable rating during this period is proper.

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Further, the April 2002, May 2006, and June 2010 VA examiners determined that diplopia (e.g. impaired muscle function) was not present and there is no evidence to the contrary in the available VA treatment records.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Rating in Excess of 40 percent from March 12, 2013

The Veteran has asserted that a rating in excess of 40 percent should be assigned from March 12, 2013 for diabetic retinopathy as secondary to service connected diabetes mellitus.  
After review of the evidence, the Board finds that a rating in excess of 40 percent from March 12, 2013 for the Veteran's service connected retinopathy is not warranted.  For the period from March 12, 2013 his best corrected distance vision was 20/40 in the right eye and 20/70 in the left eye.  At the January 2015 VA Eye Conditions examination, the Veteran reported no visual symptoms or visual incapacitation.  He did not have anatomical loss of either eye.  As such the Veteran's visual acuity warrants a 10 percent rating.  The Veteran's visual field warrants a 30 percent evaluation based Goldman's visual field testing, which showed, on the right, an average contraction for rating purposes of 44.375 degrees, and on the left, an average of 33 degrees.  This is commensurate with a 30 percent rating, but no higher.  In awarding a 40 percent rating, the RO combined the Veteran's 10 and 30 percent ratings for loss of visual acuity and impairment of field vision, under new 38 C.F.R. § 4.77  (c) (2016).

As such, the Board concludes that the Veteran does not warrant a rating in excess of 40 percent at any time from March 12, 2013.  


ORDER

Service connection for PTSD is denied.

Entitlement to a separate compensable rating for diabetic retinopathy as secondary to service connected diabetes mellitus prior to March 12, 2013 is denied. 

Entitlement to a rating in excess of 40 percent for diabetic retinopathy from March 12, 2013 is denied.  


REMAND

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2014).

The Board finds that additional development is needed before the Veteran's claims for bilateral hearing loss and tinnitus can be finally adjudicated.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran served on active duty from March 1967 to January 1968 in Vietnam as a military occupational specialist (MOS) infantryman.  Subsequently, the Veteran served in the Army National Guard for twelve years during which time he was a repairman for airplanes, conducting helicopter maintenance and exposure to engine noise with the use of hearing protection.  The Veteran contends that he has had problems hearing since service.  The record shows that the RO submitted a letter to the Army National Guard in October 2010 requesting the Veteran's military service records.  In a February 2012 Finding of Unavailability of Service Medical Records from the Army National Guard indicated that service treatment records from March 21. 1967 to January 22, 1968 were unavailable.  However, the Army National Guard's response only included information spanning the time period between March 21. 1967 to January 22, 1968.  The Army National Guard did not provide information including all of the relevant time periods pertaining to any hearing loss or tinnitus, which includes his Army National Guard service.  The dates of the Veteran's service in the Army National Guard, to include periods of active duty for training or inactive duty training, have not been verified.  The AOJ must take appropriate action to verify the Veteran's dates of service in the Army National Guard, to specifically include any periods of ACDUTRA or INACDUTRA

Some service treatment records have been obtained by VA.  However, it appears that they are incomplete.  Treatment during the Veteran's active duty in the Army is documented.  There also is some documentation of a May 1981 enlistment examination and a November 1983 report of separation during his time in the Army National Guard thereafter.  A request or requests for any outstanding service treatment records must be made, including from the Veteran's National Guard unit and other sources that potentially may have them.  Notice to him and his representative finally must be made if this is unsuccessful.

Accordingly, because the record does not include evidence of record from the Army National Guard for all the relevant time periods pertaining to Veteran's National Guard service, a remand is necessary to ensure that such record is completed before consideration of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods of National Guard service.  This includes classifying whether the service was performed in an active duty, active duty for training, and/or inactive duty training capacity.  Obtain any service treatment records or service personnel records for such periods of National Guard service, if available, to include any records related to hearing loss or tinnitus.  
All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his bilateral hearing loss and tinnitus disabilities.  The examiner shall review the claims file, documenting such in a report to be placed therein.  All necessary tests shall be performed, the results of which shall be set forth in the report. 

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss or tinnitus is related to the Veteran's conceded loud noise exposure from gunfire during active duty, ACTDUTRA, or INACTDUTRA service or was manifested during his first post-service year.  A clear and full rationale (explanation) must be provided for each opinion in the report.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


